Ireland, Associate Justice.
The judgment entered in the justice’s court does-not, on its face, preclude the issuance of an execution for costs. The judgment is, “It is also ordered that no writ of execution shall issue for the principal of said judgment, except on -the condition set forth in the said agreement; but in case of non-compliance therewith by the defendant, then execution shall issue according to law.”
There was no atteinpt to prove that execution for costs was to be stayed, and certainly the language of the judgment indicates very clearly that the “principal” debt was all that was to be stayed.
*145It may well be doubted whether, under our law giving officers the right to issue execution for costs on the adjournment of each term of the court, it is in the power of parties litigant to stay execution for costs. If they may do so by the concurrence of the officers of court, it must not be left in doubt whether such assent was had.
We therefore conclude, that the court did not err in its charge to the jury with reference to issuing execution after the expiration of ten days.
The plaintiff’s own testimony negatives the allegation as to the oppressive conduct of the constable; and the finding of the jury on his branch of the case appears to be sustained. Hor is the allegation about a conversion of the property levied on sustained. It is in proof that the property was sold at the court-house door on the day appointed by the constable.
Plaintiff attempted to prove that he kept watch, and that no sale took place between half-past 9 o’clock a. m. and 4 p. m. But one of the watch says that it was a bitter cold day, and that he frequently went up stairs to warm and to listen to an important criminal trial that was going on. He says he was not away from watch exceeding twenty minutes at any one time. It is not improbable that a fair sale could have taken place in twenty minutes.
It would not consume a very great while to sell three plows. The general doctrine contended for by appellants is not denied. If an officer act corruptly or without jurisdiction,'he might be held liable in damages to the injured party, but this does not present such a case. The property of appellants seems to have been sacrificed from a mistaken judgment on their part of their liability and duty. There is no error in the judgment and it is affirmed.
Affirmed.